Citation Nr: 0102297	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-08 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant timely requested waiver of recovery of 
an overpayment of pension benefits in the calculated amount 
of $2,007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1999 
decision  Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (COWC) at the Montgomery, Alabama, 
Regional Office (RO), which held that the appellant had not 
timely requested waiver of recovery of a pension overpayment 
in the amount of $2,007.


FINDINGS OF FACT

1.  On November 13, 1997, notice was sent to the veteran in 
writing of an overpayment of VA improved pension benefits in 
the amount of $2,007 and his waiver rights.

2.  A request for waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $2,007 was 
received by the COWC on December 29, 1998.

3.  The veteran has offered credible testimony to the effect 
that circumstances beyond his control resulted in the delay 
in filing his request for a waiver.


CONCLUSION OF LAW

A timely request for waiver of recovery of the overpayment of 
VA improved pension benefits in the amount of $2,007 was 
received.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 1999); 38 
C.F.R. § 1.963 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

At his personal hearing, conducted in October 2000, the 
veteran stated that he did not receive notice of the 180 
period until shortly before he submitted his untimely request 
for a waiver.  He reported that his estranged wife and six 
children all had access to the post office box through which 
he received mail from VA.  The Board finds his testimony 
credible.  The Board concludes that the veteran's untimely 
request for a waiver was due to circumstances beyond his 
control, and that he did, in fact, submit his request for a 
waiver with 180 days of his actual receipt of the notice of 
indebtedness.  Thus, the veteran meets the basic eligibility 
requirements for waiver of recovery of an indebtedness under 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 1.963 (2000). 



ORDER

As the veteran did timely apply for waiver of recovery of 
overpayment of improved pension benefits, his appeal is 
granted and his claim must be reviewed on the merits by the 
COWC.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

